UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1556



MOHAMED OSMAN,


                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-617-055)


Submitted:   December 13, 2004            Decided:   January 6, 2005


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ivan Yacub, LAW OFFICE OF IVAN YACUB, Falls Church, Virginia, for
Petitioner.     Peter D. Keisler, Assistant Attorney General,
Douglas E. Ginsburg, Senior Litigation Counsel, Jonathan F. Potter,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Mohamed Osman, a native and citizen of Somalia, petitions

for review of an order of the Board of Immigration Appeals (Board).

The   Board    order   affirmed   without    opinion      the   results     of   the

immigration judge’s decision.        We deny the petition for review.

              Osman concedes that his asylum application was untimely,

with no showing of changed or extraordinary circumstances excusing

the late filing.        See 8 U.S.C. § 1158(a)(2)(B), (D) (2000); 8

C.F.R.   §    1208.4(a)(4),    (5)   (2004).         In   any   case,     we     lack

jurisdiction to review the immigration judge’s finding that Osman’s

asylum   application     was   untimely      filed   pursuant     to    8   U.S.C.

§ 1158(a)(3).      See Zaidi v. Ashcroft, 377 F.3d 678, 680-81 (7th

Cir. 2004) (collecting cases).        Osman’s claim that this Court can

review the timeliness ruling as a habeas corpus claim, 28 U.S.C.

§ 2241 (2000), lacks merit, as Osman has not applied for habeas

corpus relief.      See 28 U.S.C. § 2242 (2000).           Further, this court

does not have jurisdiction to entertain a § 2241 application.

Dragenice v. Ridge, 389 F.3d 92, 100 (4th Cir. 2004) (holding

§ 2241 does not confer authority on the court of appeals to

entertain a habeas petition).        Therefore, we lack jurisdiction to

review the merits of Osman’s asylum claim.

              We do, however, retain jurisdiction to consider the

denial of Osman’s request for withholding of removal. See 8 C.F.R.

§ 1208.4(a) (2004).        To be eligible for withholding of removal


                                     - 2 -
under 8 U.S.C. § 1231(b)(3)(A) (2000), an alien must show that it

is more likely than not that, if he is removed to his native

country, his life or freedom would be threatened.                Camara v.

Ashcroft, 378 F.3d 361, 370 (4th Cir. 2004).         Based on our review

of   the   record,   we   find   substantial   evidence   to   support   the

immigration judge’s finding that Osman has failed to meet this

standard.

            Accordingly, we deny Osman’s petition for review.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          PETITION DENIED




                                    - 3 -